Chief Justice Robertson
delivered the opinion of the Court.
In an action of assault and battery, brought by Sodusky against Singleton, True and others, the jury sworn to try the issues concluded by the pleadings, returned the following verdict :
cl We, of the jury, find against the defendants, Singleton and True, five hundred dollars in damages, and find the other defendants not guilty.”
Judgment was rendered for the damages (assessed by the jury,) in favor of Sodusky against Singleton and True; and they now insist, that the verdict was vague, and not sufficiently certain to sustain the judgment.
The jury did not, in form, expressly respond to the issues of guilty or not guilty ; but that.they found Singleton and True guilty is necessarily implied, and is as certain as that they found the other defendants not guilty.
Nor does the verdict say, in so many words, that the damages were found for the plaintiff, Sodusky', But, surely, there could be no doubt, even by the most sceptical, that the verdict necessarily imports *342that tbe damages were assessed for Sodusky in consequence of the -wrong done to him by those found guilty of that wrong.
Hewitt, for plaintiffs; Haggin, for defendant.
The judge who would not give judgment on such a verdict would scarcely, if ever, And a jury able to write a verdict in language so explicit, technical or exact as to suit the fastidiousness of his judicial taste, or conquer the scepticism of his learned head.
Judgment affirmed.